Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This Office Action is a response to Applicant’s Election filed December 7, 2021.  
	Claims 1-27 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 7, 2021 is acknowledged.  Applicant’s further species election of the LTR-1 sequence of Table 2 and the GagD sequence of Table 3 in the reply filed on December 7, 2021 is also acknowledged.  However, the species election is not considered fully responsive to the Requirement for Restriction filed June 7, 2021.
In the Requirement for Restriction filed June 7, 2021, Applicants were required to elect a single molecular embodiment of guide RNA (gRNA) sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. That is, Applicants are required to elect one (1) gRNA sequence from Tables 1-5.  In their response filed December 7, 2021, Applicants did not elect one (1) gRNA sequence from Tables 1-5, but instead elected the LTR-1 sequence of Table 2 and the GagD sequence of Table 3.  This is not responsive. 
As previously required, Applicants are required to elect one (1) gRNA sequence from Tables 1-5.  If Applicants traverse that the Specification teaches dual gRNA 


Nucleotide Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §1.821-1.825 for the reason(s) set forth below or on the attached Notice To Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures.  The disclosure contains sequences which fall under the purview of 37 CFR 1.821 through 1.825 as requiring SEQ ID NOs., but which are not so identified.  For example, see Tables 1-5.  This is an example and does not indicate that the Examiner has made an exhaustive review of the application.  Applicant must fully comply with the sequence rules for any response to this action to be considered fully responsive.




	

Request for information under 37 CFR 1.105

Applicant and the Assignee of this application are required under 37 CFR 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.

Applicant’s Specification discloses Tables 2 and 3, however these Tables are illegible.

The Examiner is requesting that Applicants amend the Specification to provide legible copies of Tables 2 and 3.

  
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635